Electronically Filed
                                                       Supreme Court
                                                       SCWC-15-0000528
                                                       19-SEP-2016
                                                       08:19 AM
                          SCWC-15-0000528

            IN THE SUPREME COURT OF THE STATE OF HAWAIʻI


          STATE OF HAWAI#I, Respondent/Plaintiff-Appellee, 


                                 v. 


            LEE KI BOYD, Petitioner/Defendant-Appellant. 



          CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
             (CAAP-15-0000528; CASE NO. 1DTA-15-01335)

         ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI
(By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)

           Petitioner/Defendant-Appellant Lee Ki Boyd’s 


 Application for Writ of Certiorari, filed August 7, 2016, is 


 hereby rejected.

           DATED: Honolulu, Hawaiʻi, September 19, 2016.

                                  /s/ Mark E. Recktenwald
                                  /s/ Paula A. Nakayama
                                  /s/ Sabrina S. McKenna
                                  /s/ Richard W. Pollack
                                  /s/ Michael D. Wilson